Citation Nr: 0814898	
Decision Date: 05/06/08    Archive Date: 05/12/08	

DOCKET NO.  06-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1973 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim, but which denied that claim on the merits.  Since 
the time of prior final denials, the veteran had submitted 
the June 2004 statement of a private physician (WB) which 
opined that it was entirely possible that the etiological 
origin of the veteran's low back disability occurred during 
service.  The Board concurs with the RO that this evidence 
was both new and material and sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007); Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The veteran submitted copies of certain evidence which he 
suggested were not considered by the RO in the most recent 
rating decision now on appeal from January 2005.  It is 
clear, however, that the RO did review this evidence which is 
stamped "DUPLICATE," and does in fact duplicate evidence 
which was already on file at the time of this rating 
decision.  Accordingly, there is no obligation to refer the 
claims folder back to the RO for initial consideration in 
accordance with 38 C.F.R. § 20.1304(c) (2007).  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although disorders or defects of the low back were not 
discovered and noted on the physical examination for 
enlistment, the evidence on file including the formal report 
of a Medical Evaluation Board of four service physicians 
clearly and unmistakably demonstrates that anterior wedging 
of T12 and bilateral spondylolysis at L5 preexisted service 
and were not aggravated, to include through superimposed 
injury, during service.  

3.  Current low back disorders that were found not to have 
preexisted service such as degenerative disc disease or 
degenerative arthritis are not of service origin.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in May 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, that VCAA notice gave the 
definition of both new and material evidence, and 
specifically noted that prior final denials of a claim for 
service connection for a back disorder were principally based 
on insufficient medical evidence demonstrating any permanent 
aggravation of a preexisting back disorder or otherwise 
relating current findings of degenerative disc disease to 
military service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In reviewing the evidence on file, it is also noteworthy that 
although the initial November 1999 and April 2000 final 
rating decision denying service connection for a low back 
disorder were issued in the absence of the service medical 
records, what appears to be the complete service medical 
records were collected for review prior to the issuance of 
the January 2005 rating decision now on appeal.  The veteran 
submitted certain private medical records which commence no 
earlier than 1993 through present, including a single 
favorable medical opinion.  It is noted that the veteran 
became enrolled in the VA health care system in April 1999, 
and there are on file certain outpatient treatment records 
with VA thereafter.  Finally, the veteran was provided a VA 
orthopedic examination which included a review of the claims 
folder and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted 
at enlistment.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Analysis:  The veteran's physical examination for enlistment 
in December 1973 noted that his spine and other 
musculoskeletal functions were normal.  In the accompanying 
report of medical history, the veteran did not notify 
military authorities of any recurrent back pain or injury.  
In the month following his enlistment, the veteran reported 
with complaints of back pain from falling from his bed.  X-
ray studies were interpreted as revealing an anterior wedging 
of the anterior aspect of T12, and bilateral L5 spondylolysis 
without slippage.  The veteran was examined, and at this 
time, provided a "history of intermittent back pain with 
vigorous exercises of several years' duration."  This 
physician estimated the approximate date of origin of the 
X-ray findings reported as 1969, well prior to enlistment.  
This physician also opined that there had been no aggravation 
during service.  The report also concluded that the veteran 
did not meet the medical fitness standards for retention or 
enlistment.  

The veteran was subsequently referred for Medical Evaluation 
Board proceedings.  A board of three service physicians then 
reviewing the veteran's record and evidence on file concluded 
that the veteran's back problems identified in the month 
following enlistment had existed prior to service, had not 
been caused during service, and had not been aggravated 
during active service.  They also found that the veteran had 
been medically unfit for enlistment in accordance with 
current medical fitness standards.  This Medical Evaluation 
Board report stated that the veteran did not desire to 
continue on active duty.  The findings and recommendations of 
the three medical doctors were approved by a fourth medical 
doctor, noted to be the chief of professional services.  The 
veteran's DD Form 214 indicates he was separated with an 
honorable discharge in accordance with Army regulations on 
the basis that he did not meet the medical fitness standards 
required at the time of enlistment.

There is, following the veteran's 1974 separation from 
service a complete absence of any competent objective medical 
evidence demonstrating the chronicity of low back symptoms, 
or treatment therefore for many years until the earliest 
record noting complaints for the low back in 1993, some 19 
years after the veteran was separated from service.  At that 
time, a private general physical examination did not include 
any particular complaints or findings with respect to low 
back disability, injury, or arthritis, but simply included a 
notation that the doctor found a mild curvature of his 
thoracic spine, albeit with full range of motion.  There was, 
in fact, no finding or diagnosis of low back disability at 
this time.  

The following year in 1994, the veteran saw this same private 
physician with a chief complaint of back pain.  The veteran 
reported a history of back problems and said that if his back 
was symptomatic he used "tiger balm."  Usually when he had 
back symptoms, they resolved within 24 hours, but he had now 
had pain for three to four days.  Examination at this time, 
nearly 20 years after service separation, noted minimal pain 
on palpitation over the lumbosacral paraspinal muscles, no 
pain with straight leg raises, and lower extremity deep 
tendon reflexes were symmetric, and no sensory deficits were 
elicited.  The finding was that there was a longstanding back 
pain, now exacerbated with an acute muscular strain.  At this 
time, again well over 20 years after service separation, X-
ray studies of the lumbosacral spine revealed a mild anterior 
wedging of the T12 vertebral body which was believed to be 
"old."  There were now bridging osteophytes at T11-T12 and 
T12-L1.  The lumbar vertebral bodies were intact, but there 
was mild narrowing the L4-L5 disc space.  All other disc 
spaces were preserved.  It was also noted that "no acute 
fracture is seen."  The impression of the radiologist in 
addition to mild anterior wedging at T12 which appeared old, 
was evidence of mild degenerative disc disease at L4-L5.  

In July 2003, over 29 years after the veteran was separated 
from service, a private magnetic resonance imaging (MRI) 
study included an "incidental note" of mild wedging of T12 
resulting in a mild kyphosis, which appeared to be a chronic 
finding.  There were also degenerative changes in the lower 
thoracic spine with desiccation of the discs and anterior 
spurring.  There was also degenerative disc disease present 
at multiple levels of the lumbar spine with spurring most 
pronounced at L1-L2 and L3-L4, disc space narrowing at L3-4, 
and L4-5, and mild degenerative joint disease present at the 
facet joints of L3-L4, L4-L5, and L5-S1.  There was a small 
disc bulge at L3-L4 but no herniation (herniated nucleus 
pulposus - HNP).  No neuroforaminal encroachment at any level 
was identified nor was any high grade central spinal stenosis 
evident at any level.

In June 2004, a private physician (W.B.) wrote that the 
veteran had been diagnosed "with a L3-L4 disc herniation with 
associated radiculopathy, predominantly right sided."  He 
further wrote that the veteran "gives a report of falling out 
of his bunk while in the service" ....and that he thought 
that it was "entirely possible that the original etiological 
process leading to his current symptoms was the fall he 
sustained in 1974."  This was a doctor of internal medicine, 
and he noted that he had referred the veteran to a 
neurosurgeon for evaluation.

In November 2004, the veteran was provided a VA orthopedic 
examination which included a review of his claims folder.  
The service medical records were discussed.  The veteran 
reported that he continued to have progressive low back 
problems over the years, but that he had no insurance until 
1993 or 1994, and that he only sought treatment after he was 
insured.  He referred to the private physician's supportive 
statement discussed above.  Current physical examination of 
the thoracic and lumbar spine revealed no tenderness on deep 
palpation of the thoracic spine or paraspinal muscles on 
either side.  There was no tenderness on deep palpation of 
the lumbar spine or of the paraspinal muscles on either side 
at the lumbar level, although there was tenderness on deep 
palpation of the right sacroiliac notch, but not the left.  
Forward flexion was to 70 degrees, backward extension to 20 
degrees, and lateral bending to 30 degrees bilaterally.  
There was also a complete examination of the lower 
extremities and the physician could not clearly delineate any 
paresthesias in either lower extremity.  There were also no 
fixed abnormalities of the back identified.  This physician 
noted degenerative arthritis of both thoracic and lumbar 
spine.  In accordance with the request, he provided an 
opinion that it was unlikely that the veteran's present back 
difficulty was related to his service injury. 

There was, the month following this VA examination, a VA 
electromyogram nerve conduction study consultation performed 
in December 2004.  As noted on VA examination the month 
before, straight leg raising was negative.  Muscles of both 
lower extremities were 5/5 both proximally and distally.  
Deep tendon reflexes were 2-plus and symmetrical.  
Electrodiagnostic findings were essentially normal throughout 
the lower extremities and the impression from this 
consultation was no electrodiagnostic evidence of 
radiculopathy in the muscles and nerves.  The fact that the 
veteran did have abnormal sural sensory studies bilaterally 
did not support a diagnosis of radiculopathy, but rather 
could be associated with a toxic/metabolic cause as an early 
sign of neuropathy.

Because no preexisting back injury or defect or disability 
was noted at the time the veteran was examined for service in 
December 1973, he is entitled to the presumption of sound 
condition.  That presumption may only be rebutted by clear 
and unmistakable evidence to the contrary.  The Board finds 
that the presumption of soundness is, in fact, rebutted by 
clear and unmistakable evidence on file both from the time of 
the veteran's brief military service, and from all of the 
evidence on file thereafter.  The law and regulations 
discussed above require that there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service, and not that such defect, infirmity, or disorder 
was productive of disqualifying impairment at the time of 
service entry.  The presumption of soundness is potentially 
applicable in such situations as the one currently before the 
Board: an individual is found to be fit for enlistment but 
sometime thereafter (usually shortly after entrance) a defect 
is discovered which renders him unfit.

Although the veteran only first complained of back trouble 
after falling from his bed, it is noteworthy that no 
treatment record from that time forward during service 
identified any particular acute injury attributable to this 
fall.  Instead, X-ray studies were immediately interpreted as 
revealing preexisting defects of wedging at T12 and bilateral 
spondylolysis without slippage at L5, which the examining 
physician immediately concluded had existed for at least some 
four years prior to when the veteran was enlisted for 
service.  

The veteran was immediately referred for a Medical Evaluation 
Board of three medical officers which concluded that these 
disorders or defects existed prior to service, were not 
caused during service, and which were not aggravated during 
military service.  A fourth doctor concurred with these 
conclusions and the veteran was administratively separated as 
having been unfit for enlistment in the first place.  The 
Medical Board report further indicated that the veteran did 
not wish to continue on active duty, and this entry includes 
the veteran's personal initials.  

Again, although the veteran only first reported back pain 
after falling from bed, the service medical records do not 
contain any finding of any particular acute injury, fracture 
or other significant trauma superimposed upon these obviously 
preexisting defects at T12 and L5.  The Board also finds it 
particularly noteworthy that there is a complete absence of 
any objective or competent clinical evidence which in any way 
shows or suggests that the veteran had any significant 
chronicity of low back symptomatology for over 20 years after 
he was separated from service, and this absence of evidence 
is certainly suggestive of an absence of any acute 
exacerbation or evidence of superimposed injury to these 
preexisting back defects during service.  This finding is 
further supported in the very earliest private medical 
evidence from after service in May 1993 at which time the 
veteran was provided a general medical physical examination 
during which he did not himself mention any chronic low back 
pain, despite findings at the time of a mild curvature of the 
thoracic spine.  

Over a year later in December 1994, the veteran reported that 
he did have a history of spondylolysis which he had self 
treated with analgesic application, but that these symptoms 
generally resolved within 24 hours, however at this time, 
well over 20 years after service separation, the veteran now 
reported that he had had pain for three to four days which 
was not getting better.  X-ray studies provided at this time 
included an almost identical finding of a mild anterior 
wedging of the T12 vertebral body which was noted in service, 
and which for the first time noted mild degenerative disc 
disease at L4-L5 although other disc spaces were preserved.  
Thus, X-ray studies from over 20 years after service 
separation also convincingly reveal an absence of any 
aggravation, including through superimposed injury, of 
preexisting back disorders.  Finally, a VA physician with 
access to and review of the claims folder concluded that it 
was unlikely that any of the veteran's degenerative arthritis 
of the thoracic and lumbar spine was attributable to a 
service injury.

The only competent clinical opinion which in any way supports 
the veteran's claim is the June 2004 statement of a private 
internist (W.B.) who wrote that the veteran had been 
diagnosed with an L3-L4 disc herniation with associated 
radiculopathy.  This doctor noted the veteran's report of 
falling from his bunk during service in 1974 and that he 
thought it was "entirely possible" that the original 
etiological process leading to his current symptoms was this 
service injury.  There is, however, no evidence on file or in 
this statement which in an way indicates that this physician 
had access to or review of the veteran's claims folder, 
including the service medical records.  This statement is, 
instead, on its face, entirely based on a history as provided 
by the veteran, and from no other source other than current 
clinical examination and findings.  This statement lacks any 
significant foundation and is entitled to little evidentiary 
weight.  

It is also worth noting that this physician stated the 
veteran had been diagnosed with an L3-L4 disc herniation with 
associated radiculopathy, when in fact the diagnostic studies 
on file do not include any diagnosis of a disc herniation at 
any level or radiculopathy attributable to low back 
disability.  The private MRI on file noted degenerative 
changes in the lumbar spine with a small posterior disc 
protrusion at L3-L4, but no herniated nucleus pulposus 
(herniated disc) was diagnosed, and it was also specifically 
noted there was no neuroforaminal encroachment.  Moreover, 
the more recent December 2004 VA EMG-NCV consultation 
specifically noted no electrodiagnostic evidence of 
radiculopathy in the muscles and nerves with full bilateral 
lower extremity muscle strength.  In the absence of any 
objective review of the clinical evidence on file, the June 
2004 statement of Dr. W.B. is in essence a purely speculative 
statement offered without significant foundation.  

Finally, although the veteran has accurately reported a fall 
from a bunk during service which is certainly corroborated in 
the service medical records, the Board does not find the 
veteran's reports of chronic low back pain at all times from 
the time of this injury forward until present to be 
particularly credible.  The veteran clearly did not note any 
history of back pain at the time he was enlisted for service, 
but once he was examined during service he clearly reported a 
history of intermittent back pain with vigorous exercises "of 
several years' duration."  Although the veteran has reported 
that he simply did not seek medical attention following 
service separation for many years because he was without 
insurance, the objective evidence on file does not support 
his statement of chronicity of symptoms when even 20 years 
after service when first provided a general physical 
examination he made absolutely no complaint of low back 
disability in a private May 1993 general examination.  When 
seen the following year in December 1994, although he did 
report a history of spondylolysis, his subjective report at 
that time was that he had occasional symptoms which generally 
resolved within 24 hours but that he now had had pain for 
three to four days without relief.  

The evidence on file clearly and unmistakably reveals that 
the veteran had two disorders or defects of the back prior to 
enlistment; a mild wedging at T12 and a bilateral 
spondylolysis at L5 with no slippage.  The veteran did not 
report that he had had periodic symptoms from these disorders 
prior to service as he should have at the time he was 
enlisted for service.  He had a fall from a bunk which made 
his back symptomatic, but there is a complete absence of 
evidence at any time during and at any time subsequent to 
service which in any way suggests that his back disorder 
worsened during service, to include due to superimposed 
injury, resulting in current disability.  Once the veteran 
self identified back pain of preservice origin and X-ray 
studies corroborated the existence of these disorders or 
defects, four service physicians concluded that such existed 
prior to service and were not aggravated during service, 
including in a fall from the bunk.  There is a complete 
absence of any objective evidence showing chronicity of low 
back symptomatology attributable to this injury in service 
and all post-service treatment from 1993 through present 
supports a conclusion that the preexisting disorders 
identified during service at T12 and L5 and current back 
disorders including degenerative disc and joint disease are 
unrelated to service.  There is simply no medical basis to 
conclude that the veteran sustained a T12 wedging defect and 
bilateral spondylolysis at L5 solely as a result of a fall 
from a bunk.  The evidence against a presumption of soundness 
and against a presumption of aggravation is clear and 
unmistakable in this case.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


